DETAILED ACTION
Claims 1-20 are pending. 
Priority: 9/21/2018
Assignee: Micron


	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11269553. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of eachother.

Claim #
17/685,102(current)
11,269,553(Parent)
Claim #:
1 
A system comprising: a memory device comprising a first group of memory cells and a second group of memory cells, the first group of memory cells being separate from the second group of memory cells;
 and a processing device operably coupled to the memory device, the processing device configured to perform operations comprising: skewing a first read count value for the first group of memory cells from a first actual read count value of the first group of memory cells; 
triggering at least one of a first scan event or a first fold event for the first group of memory cells based on the skewed first read count value and an event threshold; 
and triggering at least one of a second scan event or a second fold event for the second group of memory cells based on a second read count value and the event threshold, the second read count value comprising a second actual read count value for the second group of memory cells.
A system comprising: a memory device comprising a plurality of groups of memory cells, the plurality of groups comprising a first group of memory cells and a second group of memory cells, the first group of memory cells being separate from the second group of memory cells;
 and a processing device operably coupled to the memory device, the processing device configured to perform operations comprising: adjusting a first event threshold for the first group of the memory cells, to a value less than a target event threshold for the first and second groups of memory cells, to distribute fold events triggered on the memory device over time, the first event threshold comprising a first read count value for triggering a first fold event for the first group of the memory cells, and the adjusted first event threshold being different from a second event threshold for the second group of memory cells.
1
2
wherein the triggering of the at least one of the first scan event or the first fold event based on the skewed first read count value and the event threshold comprises: trigger the at least one of the first scan event or the first fold event at a time period after the skewed first read count value is less than a target read count threshold.
wherein the first event threshold for the first group of memory cells comprises a time after reaching a preliminary condition, and wherein the preliminary condition comprises a read count threshold or sub-threshold for the first group of memory cells less than the target event threshold.
4
3
wherein the skewed first read count value is larger than the first actual read count value.
and wherein the preliminary condition comprises a read count threshold or sub-threshold for the first group of memory cells less than the target event threshold.
13
4
wherein the skewed first read count value is smaller than the first actual read count value.
wherein the first event threshold for the first group of memory cells comprises a time after reaching a preliminary condition, and wherein the preliminary condition comprises a read count threshold or sub-threshold for the first group of memory cells less than the target event threshold.
14
6
wherein the first fold event comprises writing data from the first group of memory cells to another group of memory cells of the memory device.
 wherein the first fold event comprises writing data from the first group of memory cells to another group of memory cells of the memory device.
2
7
wherein the first and second groups of memory cells are configured to store information at a same bit capacity per memory cell, wherein the same bit capacity per memory cell for the first and second groups of memory cells is a selectable one of a plurality of levels, and wherein the first group of memory cells comprises a block of memory cells.
wherein the first and second groups of memory cells are configured to store information at a same bit capacity per memory cell, wherein the same bit capacity per memory cell for the first and second groups of memory cells is a selectable one of a plurality of levels, and wherein the first group of memory cells comprises a block of memory cells, each block comprising a plurality of pages that each comprise a plurality of memory cells.
3



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. Claims 1, 8 and 15 each contain the following limitations that distinguish the claims from the prior art:
“…A system comprising: a memory device comprising a first group of memory cells and a second group of memory cells, the first group of memory cells being separate from the second group of memory cells; and a processing device operably coupled to the memory device, the processing device configured to perform operations comprising: skewing a first read count value for the first group of memory cells from a first actual read count value of the first group of memory cells; triggering at least one of a first scan event or a first fold event for the first group of memory cells based on the skewed first read count value and an event threshold; and triggering at least one of a second scan event or a second fold event for the second group of memory cells based on a second read count value and the event threshold, the second read count value comprising a second actual read count value for the second group of memory cells…”. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132